          Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 1 of 8




 1   William M. Fischbach (SBN 019769)
     Amy D. Sells (SBN 024157)
 2   Gianni Pattas (SBN 030999)
 3   Marcos A. Tapia (SBN 032746)

 4
     Seventh Floor Camelback Esplanade II
 5   2525 East Camelback Road
     Phoenix, Arizona 85016-4237
     Telephone: (602) 255-6000
 6   Facsimile: (602) 255-0103
     Email: wmf@tblaw.com; ads@tblaw.com; gp@tblaw.com; mat@tblaw.com
 7
     Attorneys for Defendants Augmented Knowledge, Dr. Kevin Geun Sik Jo, Bernard
 8   Moon, and SparkLabs Group Management, LLC

 9                        IN THE UNITED STATES DISTRICT COURT

10                             FOR THE DISTRICT OF ARIZONA

11
      Carl A. Wescott,                                    No. 2:20-cv-00965-GMS
12
                           Plaintiff,                     MOTION TO DISMISS FOR LACK
13            vs.                                         OF PERSONAL JURISDICTION
14                                                        UNDER FRCP 12(b)(2)
      Augmented Knowledge; Dr. Kevin Geun
15    Sik Jo; Inha University; Bernard Moon;
      The SparkLabs Group,
16

17                         Defendants.

18          Pro se Plaintiff Carl A. Wescott (“Plaintiff”) was placed on California’s vexatious

19   litigant list in 2017. He has now taken to filing a lawsuit in Arizona that should have been

20   brought in California.      This Court should dismiss the claims against Defendants

21   Augmented Knowledge, Dr. Kevin Geun Sik Jo, Bernard Moon, and SparkLabs Group

22   Management, LLC (collectively “Defendants”) due to lack of personal jurisdiction for the

23   following reasons:

24       This Court cannot exercise general personal jurisdiction over Defendants. The

25          individual Defendants do not reside in Arizona, and the corporate defendants are

26          not incorporated or headquartered in Arizona.

27       This Court cannot exercise specific personal jurisdiction over Defendants because

28          none of the suit-related conduct occurred in, or was directed at, Arizona.

                                                                                                1
                       MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
            Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 2 of 8




 1            Defendants request dismissal with prejudice and an award of costs and attorneys’
 2   fees under A.R.S. §§ 12-341, 341.01, and 349.
 3   I.       Factual background.
 4            Plaintiff is a resident of Arizona. Compl. ¶ 1. Defendant Bernard Moon is a
 5   resident of California. Notice of Removal [ECF No. 1] ¶ 3; Compl. ¶¶ 2, 62. Defendant
 6   SparkLabs Group Management, LLC (“SparkLabs Group”) is a Delaware limited liability
 7   company with its principal place of business in Palo Alto, California. Notice of Removal
 8   [ECF No. 1] ¶ 4; Compl. ¶ 62; Declaration of Bernard Moon, attached as Exhibit A.
 9   Defendant Dr. Kevin Geun Sik Jo is a resident of the Republic of Korea. Notice of
10   Removal [ECF No. 1] ¶ 5; Compl. ¶ 6. Defendant Augmented Knowledge is a private
11   corporation formed under the laws of the Republic of Korea and with it principal place of
12   business in the Republic of Korea. Notice of Removal [ECF No. 1] ¶ 6; Compl. ¶ 6;
13   Declaration of Dr. Kevin Geun Sik Jo, attached as Exhibit B. The Arizona Corporate
14   Commission has no record1 of either SparkLabs Group or Augmented Knowledge
15   registering to do business in Arizona. See Mills v. Warden, 2:19-CV-07359-PSG(SK),
16   2019 WL 8226007, at *2 (C.D. Cal. Sept. 6, 2019) (holding that a District Court may take
17   judicial notice of public records, “including their absence”).
18            Plaintiff claims that he is a former employee of SparkLabs Group, and further
19   claims that he was, or should have been, an employee of Augmented Knowledge. Compl.
20   ¶¶ 16, 17. Plaintiff is asserting claims for unpaid employee expenses, breach of the
21   covenant of good faith and fair dealing, promissory fraud, promissory estoppel, and
22   negligent misrepresentation based on alleged promises to compensate Plaintiff and
23   reimburse certain expenses. Compl. ¶¶ 18-60. Plaintiff’s claim for unpaid employee
24   expenses is not based on Arizona law, but rather on Section 2802 of the California Labor
25   Code. Compl. ¶¶ 62, 63. Plaintiff ostensibly did not file suit in California because he was
26   placed on California’s Vexatious Litigant List on May 1, 2017. See Exhibit C (also
27   available at https://www.courts.ca.gov/documents/vexlit.pdf)
28   1
         https://ecorp.azcc.gov/EntitySearch/Index
                                                                                               2
                       MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
           Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 3 of 8




 1          Plaintiff does not allege that any of Defendants’ suit related conduct occurred in,
 2   or was directed at, Arizona.      Rather, Plaintiff alleges that SparkLabs Group does
 3   “significant business” in Arizona by virtue of a partnership with Arizona State University
 4   which, Plaintiff implies, extends to SparkLabs Group’s founder Defendant Bernard Moon.
 5   Compl. ¶¶ 2, 4, 14. Plaintiff does not allege any contacts between Arizona and Defendants
 6   Augmented Knowledge and Dr. Kevin Geun Sik Jo.
 7   II.    The law of person jurisdiction.
 8          “Where a defendant moves to dismiss a complaint for lack of personal jurisdiction,
 9   the plaintiff bears the burden of demonstrating that jurisdiction is appropriate.”
10   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). When a
11   defendant challenges personal jurisdiction, a plaintiff cannot “simply rest on the bare
12   allegations of its complaint, but rather [is] obligated to come forward with facts, by
13   affidavit or otherwise, supporting personal jurisdiction.” Amba Mktg. Sys., Inc. v. Jobar
14   Int’l, Inc., 551 F.2d 784, 787 (9th Cir. 1977).
15          Arizona courts may exercise personal jurisdiction over a nonresident defendant to
16   the maximum extent permitted under the Due Process Clause of the United States
17   Constitution. Arizona Sch. Risk Retention Tr., Inc. v. NMTC, Inc., 169 F. Supp. 3d 931,
18   935 (D. Ariz. 2016). There are two varieties of personal jurisdiction: general jurisdiction
19   and specific jurisdiction. MMI, Inc. v. Baja, Inc., 743 F. Supp. 2d 1101, 1109 (D. Ariz.
20   2010). A defendant is subject to general jurisdiction when its “affiliations with the [forum]
21   State are so ‘continuous and systematic’ as to render [it] essentially at home in the forum
22   State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).
23   “For a corporation, general jurisdiction is proper in either the corporation’s state of
24   incorporation or principal place of business.” Zagorsky-Beaudoin v. Rhino Entm’t Co.,
25   CV-18-03031-PHX-JAT, 2019 WL 4259788, at *3 (D. Ariz. Sept. 9, 2019) (citing
26   Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)).
27          Specific jurisdiction “depends on an affiliation between the forum and the
28   underlying controversy; principally, activity or an occurrence that takes place in the forum
                                                                                                 3
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
          Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 4 of 8




 1   State and is therefore subject to the State’s regulation.” Goodyear, 564 U.S. at 919
 2   (internal quotes and brackets omitted). “For a State to exercise [specific] jurisdiction
 3   consistent with due process, the defendant’s suit-related conduct must create a substantial
 4   connection with the forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014). The
 5   connection must arise out of contacts that the “defendant himself” creates with the forum.
 6   Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). The defendant’s
 7   contacts with the forum itself, not with persons residing there, must be analyzed. Id.
 8   (citing International Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)). The plaintiff
 9   cannot be the only link between the defendant and the forum. Id. Mere injury to a forum
10   resident is not a sufficient connection to the forum. Id. at 278. Accord Picot v. Weston,
11   780 F.3d 1206, 1214 (9th Cir. 2015).
12          A plaintiff must establish three requirements for this Court to exercise specific
13   jurisdiction over a nonresident defendant:
14                 (1) the defendant must either purposefully direct his activities
                   toward the forum or purposefully avail himself of the
15                 privileges of conducting activities in the forum; (2) the claim
16                 must be one which arises out of or relates to the defendant's
                   forum-related activities; and (3) the exercise of jurisdiction
17                 must comport with fair play and substantial justice, i.e. it must
                   be reasonable.
18
     Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (internal
19
     quotes and brackets omitted). “Purposeful availment is most often applied to contract
20
     claims, while purposeful direction is most often applied to tort claims.” IPSL, LLC v.
21
     Coll. of Mount Saint Vincent, 383 F. Supp. 3d 1128, 1136 (D. Or. 2019). For a tort claim,
22
     a defendant has purposefully directed his activities at the forum if he: “(1) committed an
23
     intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
24
     knows is likely to be suffered in the forum state.” Picot, 780 F.3d at 1214 (quoting Dole
25
     Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)). “Under the purposeful
26
     availment test used for contract claims, the court looks to whether the defendant took
27
     actions such as executing or performing a contract demonstrating that it purposefully
28
                                                                                                4
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
            Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 5 of 8




 1   availed itself of the privilege of conducting activities in the forum, thereby invoking the
 2   benefits and protections of its laws.” Sarkis v. Lajcak, 425 Fed. Appx. 557, 558 (9th Cir.
 3   2011) (internal quotes and brackets omitted) (citing Schwarzenegger, 374 F.3d at 802).
 4   III.    Legal argument.
 5           A.     This Court cannot exercise general jurisdiction over Defendants
                    because none have continuous and systematic contacts with Arizona.
 6
             In this case, all of the individual Defendants reside outside of Arizona, and all of
 7
     the corporate Defendants are incorporated and headquartered outside of Arizona. See Part
 8
     I, supra. Plaintiff does not even allege any contacts at all between Arizona and Defendants
 9
     Augmented Knowledge and Dr. Kevin Geun Sik Jo. Plaintiff’s allegation regarding
10
     Arizona State University’s partnership with Defendant SparkLabs Group does not confer
11
     general jurisdiction. This point was illustrated in Wal-Mart Stores, Inc. v. LeMaire, 242
12
     Ariz. 357 (App. 2017). In that case, the plaintiff “sued Wal–Mart Stores, Inc., a company
13
     incorporated in Delaware with its principal place of business in Arkansas, in Arizona over
14
     a slip-and-fall accident that occurred at a store in Oregon.” 242 Ariz. at 358, ¶ 1. Citing
15
     Walden and Dailmer AG, supra, the Arizona Court of Appeals held that Arizona lacked
16
     specific jurisdiction over Wal-Mart, even though it was registered to do business in
17
     Arizona and had numerous stores throughout Arizona. Wal-Mart, 242 Ariz. at 360-61, ¶¶
18
     9, 12, 14-19. The holding in Wal-Mart has been applied by this Court on numerus
19
     occasions. See Ocean Garden Products Inc. v. Blessings Inc., CV-18-00322-TUC-RM,
20
     2019 WL 4736928, at *4 (D. Ariz. Sept. 27, 2019); Zagorsky-Beaudoin, supra, 2019 WL
21
     4259788, at *6; e.g., Leon v. Peterbilt Motors Co., CV-18-02122-PHX-ROS, 2019 WL
22
     859580, at *3 (D. Ariz. Feb. 22, 2019); Harter v. Ascension Health, CV-15-00343-TUC-
23
     RM, 2018 WL 496911, at *3 (D. Ariz. Jan. 22, 2018), reconsideration denied sub nom.
24
     Harter v. Carondelet Health Network, CV-15-00343-TUC-RM, 2018 WL 5792327 (D.
25
     Ariz. Feb. 14, 2018).
26
             Here, Defendants Augmented Knowledge and SparkLabs Group are not registered
27
     to do business in Arizona, are not incorporated in Arizona, and are not headquartered in
28
                                                                                                5
                       MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
          Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 6 of 8




 1   Arizona. SparkLabs Group’s partnership with Arizona State University falls far short of
 2   “continuous and systematic contacts.” Plaintiff’s proffered connection between Arizona
 3   and Defendant Bernard Moon is even more dubious. Even if Arizona had general
 4   jurisdiction over SparkLabs Group, that would not by itself confer personal jurisdiction
 5   over its founder Bernard Moon. See Sher v. Johnson, 911 F.2d 1357, 1366 (9th Cir. 1990).
 6          In sum, Plaintiff cannot establish the necessary continuous and systematic contacts
 7   with Arizona to sustain general jurisdiction over any Defendant.
 8
            B.     Arizona lacks specific jurisdiction over Defendants because there was
 9                 no purposeful direction or purposeful availment by any Defendant.
10          Plaintiff’s claims appear to be a blend of tort and contract claims premised on his

11   employment, or promised employment, at SparkLabs Group and Augmented Knowledge.

12   The former is headquartered in California, and the latter is headquartered in the Republic

13   of Korea. Under either the purposeful direction or purposeful availment tests, nothing in

14   Plaintiff’s Complaint alleges, or even hints at, any suit-related conduct by any Defendant

15   in, or directed to, Arizona. See Walden, 571 U.S. at 284; Axiom Foods, 874 F.3d at 1068.

16   In fact, Plaintiff only references Arizona in two contexts: (1) his own residence in Arizona

17   and (2) Defendant SparkLabs Group’s partnership with Arizona State University, which

18   Plaintiff attempts to impute to Bernard Moon. But Plaintiff does not draw any connection

19   between his claims and SparkLabs Group’s partnership with Arizona State University.

20   Under Walden, Plaintiff cannot be the only connection to Arizona. 571 U.S. at 284.

21   Plaintiff therefore cannot establish specific jurisdiction over Defendants.

22          Finally, even if Plaintiff could establish purposeful direction or purposeful

23   availment (and he cannot), the exercise of personal jurisdiction over Defendants Dr. Kevin

24   Geun Sik Jo and Augmented Knowledge would be unreasonable. They are domiciled in

25   the Republic of Korea and their connection to this Arizona via Defendant SparkLabs

26   Group is tenuous at best. Karsten Mfg. Corp. v. U.S. Golf Ass’n, 728 F. Supp. 1429, 1435

27   (D. Ariz. 1990) (holding that exercising specific jurisdiction over Scottish members of

28   unincorporated golf association would be so unreasonable so as to violate due process).

                                                                                                6
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
          Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 7 of 8




 1          IV.    Conclusion and request for costs and attorney’s fees.
 2          Plaintiff cannot carry his burden to establish personal jurisdiction over any
 3   Defendant in Arizona. Plaintiffs’ claims should have been brought in California, but
 4   Plaintiff has been placed on California’s Vexatious Litigant List, which necessitated him
 5   filing in Arizona. Plaintiff is on his way to a similar classification under Arizona’s own
 6   vexatious litigant statute, A.R.S. § 12-3201. A review of the Maricopa County Superior
 7   Court’s docket indicates that Plaintiff has filed at least sixteen (16) lawsuits in Arizona
 8   exclusive of the instant case in the past eight months. See Exhibit D. Plaintiff has even
 9   filed a nearly identical lawsuit against Defendants Bernard Moon and SparkLabs Group
10   in Wescott v. Moon, et al., No. 2:20-cv-00964-MTL, currently pending in this Court.
11   Accordingly, to deter Plaintiff from future groundless and unwarranted lawsuits,
12   Defendants request dismissal with prejudice and an award of costs and attorney’s fees
13   under A.R.S. §§ 12-341, 341.01, and 349.
14          DATED this 26th day of May, 2020.
15

16
                                               By:    /s/ William M. Fischbach
17                                                   William M. Fischbach
                                                     Amy D. Sells
18
                                                     Gianni Pattas
19                                                   Marcos A. Tapia
                                                     Seventh Floor Camelback Esplanade II
20                                                   2525 East Camelback Road
21
                                                     Phoenix, Arizona 85016-4237
                                                     Attorneys for Defendants Augmented
22                                                   Knowledge, Dr. Kevin Geun Sik Jo,
                                                     Bernard Moon, and SparkLabs Group
23                                                   Management, LLC
24
                                 CERTIFICATE OF SERVICE
25

26          The foregoing document was filed May 26, 2020 via the Court Electronic Filing
27   System. Copies will be served upon counsel of record by, and may be obtained through,
28   operation of the CM/ECF System. Copies will also be sent via email to:
                                                                                               7
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
     Case 2:20-cv-00965-GMS Document 16 Filed 05/26/20 Page 8 of 8




 1
                                Carl A. Westcott
 2                          7707 E. McDowell #214
                           Scottsdale, Arizona 85257
 3                        carlwescott2020@gmail.com
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     8
              MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
